PER CURIAM.
We reverse defendant’s habitual offender sentence on the basis that the trial court erred by failing to make the supporting findings required by the habitual offender statute. Section 775.084(l)(a) 1-4, Fla.Stat. (1989); Roberts v. State, 559 So.2d 289, 290 (Fla. 2d DCA 1990). Although the issues raised in the special concurrence are wor*1071thy of thought, we decline to consider those issues at this time.
Reversed and remanded for proceedings consistent herewith.
SCHEB, A.C.J., and ALTENBERND, J., concur.
LEHAN, J., concurs specially.